In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 17 and 21 are objected to because of the following informalities:  
Claims 17 and 21 each recite the limitation “from the optical domain to the electrical domain” in which the articles “the” cause insufficient antecedent basis issues and appear to have a typographical error. For the purposes of this Action, the limitation is interpreted as “from an optical domain to an electrical domain”. Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wight et al (US 5,239,598).
Regarding claim 1, Wight discloses (e.g., Figs. 1, 10, and especially 16; 7:28 – 10:64 and especially 22:15 – 23:18) a spatial light modulating (SLM) device 200 comprising (see annotated Fig. 16 below): 
at least one optical input (comprising at least one of input light 230 and light beams received by light-receiving waveguides 222; “Light indicated by an arrow 230 is focused on an end face of which edge 202 is illustrated. The light diverges in spreading region 208 and reaches the beam steering waveguides 206” at 22:55 – 58), 
“The receive waveguides 222 terminate at an end face of the device 200 having an edge 226, and from which optical output is obtained” at 22:48 – 51, emphasis added), 
a plurality of waveguides 206,222 arranged into an array of receivers (an array of light-receiving waveguides 222) and/or emitters (an array of light-emitting waveguides 206), 
wherein each waveguide 206 is coupled to at least one optical input 230 (common optical input), and at least one light modulating element 210 (electrodes) for modulating light passing through at least one of the plurality of waveguides 206 (“The output beam from the waveguides 206 in central region 224 is directionally controlled by voltages on the electrodes 210” at 22:58 – 61; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32 …This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58); 
wherein the waveguides 206,222 and the light modulating elements 210 are integrated in at least one common module (integrated in a common chip 14 having edges 202,226, as shown in Figs. 1 and 16; “The device 10 comprises an n+ (heavily doped n-type) GaAs substrate 14” at 7:31 – 33; “The device 200 may be part of a larger semiconductor chip” at 23:13 – 16) with one of the optical inputs or optical outputs having an interface with a free space region 224 occupied in part by a solid medium (e.g., GaAs; 7:31 – 33). 
Indeed, the region 24 does not have grooves 204,220 that define waveguides 206,222 and, as such, does not provide a waveguiding effect (“A second set of eight grooves 220 is etched down to the buried cladding layer, and defines seven receive waveguides 222. The receive waveguides 222 are arranged to accept light form the beam steering waveguides 206, and are separated from them by a central ungrooved region 224 1.8 mm in length” at 22:40 – 45, emphasis added).  

    PNG
    media_image1.png
    898
    1517
    media_image1.png
    Greyscale

Annotated Fig. 16 of Wight.

Regarding claim 2, Wight expressly teaches that the module has an electro-optic interconnection 212 (electrodes pads) for connection to a processing system (e.g., comprising an electronic processor 420 in Fig. 22; “The waveguides 206 have electrodes 210 connected to bond pads 212, of which two of each are illustrated” at 22:35 – 37; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58; “The light is confined to one of the waveguides 222 selected in accordance with bond pad voltages. The device 200 electro-optic processing” at 23:13 – 17).  
Regarding claim 6, Wight expressly teaches that the module integrates a plurality of waveguides 206,222 and possesses a light-emitting surface (defined by the right/light-emitting endfaces of waveguides 204) and a light-receiving surface (defined by the left/light-receiving endfaces of waveguides 222).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3 – 5 and 7 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wight.
Regarding claim 3, Wight expressly teaches that the at least one light modulating element comprises an electro-optic phase-shifter (“The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58).  While Wight does not cite other suitable/workable modulation effects/mechanism and materials, the Examiner takes official notice that electro-optic polymers are well known as a suitable/workable material for electro-optic modulation. Alternatively or additionally, the Examiner takes official notice that the thermo-optic effect is well known in the art and used in thermo-optic phase-shifters (which comprise heat-generating resistive/ohmic heaters). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the phase modulation in the SLM device of Wight can produced by using an electro-optic polymer and/or a resistive/ohmic heater (via the thermo-optic effect) as suitable/workable means of producing optical phase modulation.   
Regarding claim 4, Wight teaches an embodiment (Fig. 27; 31:36 – 59) comprising a micro-lens array 566 (of a parabolic shape) for capturing light after passing through a plurality of 
Regarding claim 5, while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the plurality of waveguide 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches that “The laser may alternatively be integrated on the same semiconductor wafer as the device 10. Light may then be distributed to individual waveguides by a branched manifold waveguide arrangement” (13:43 – 47, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can be comprised, in accordance with the above-referenced teachings of Wight, in a manifold (1 x N) waveguide so that the plurality of waveguides 206 branch out from a single waveguide coupled to the optical input, as a suitable/workable design choice considered by Wight.  
Regarding claim 7, Wight discloses a variety of suitable/workable implementations of SLM devices with different functions (e.g., a beam-steering device in Fig. 16; an RF pulse analyzer in Fig. 26, and a time-integrating correlator at 31:3-5), shows individual units (Figs. 15, 16, 22, 25, and 26), considers that they can be comprised into a larger integrated system of optical processing (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) optical or electro-optic processing” at 23:13 – 16, emphasis added; “The advantages of phase control focusing with a device of the invention include the ability to increase illumination intensity and address finer detail in a scanned field remote form the array. This is beneficial in imaging and optical storage systems” at 26:5 – 9), and hence renders obvious an optical processing system comprising a plurality of SLM devices with the same or different functions. Such SLM devices can be configured to communicate through a common free space region occupied in part by a vacuum, gas, liquid, and/or solid medium (e.g., GaAs; 7:31 – 33), as illustrated in Figs. 16, 22, 25, and 26.  
Regarding claim 8, Wight teaches an embodiment (Fig. 27; 31:36 – 59) comprising a micro-lens array 566 (of a parabolic shape) which is disposed after the light-emitting waveguides 206 and within the free space region 224. Figures 22, 25, and 26 illustrate additional embodiments each of them comprising a lens. It would have been obvious to a person of ordinary skill in the art, and well within it, to properly select and position at least one lens between two or more SLM devices in order to optically couple them with optimized light distributions (e.g., collimated, focused, diverged, etc). 
Regarding claim 9, Wight considers that at least one SLM device interfaces with electronic components, such as voltage sources and/or digital-to-analog converters, that provide a variety of electric signals, e.g., a modulating voltage to the light modulating elements (electrodes 210 in Fig. 16) for electro-optic modulation and a bias voltage(s) (“… each waveguide might receive a sequence of bias voltages from a respective digital to analog (D/A) converter supplied with digital waveguide voltage information from a respective memory. Clock signals supplied to the memory would accordingly produce successive waveguide output beam phase values” at 21:63 – 68; “Using memories and D/A converters to provide waveguide voltages, memory clock rates of up to 0.3 GHz may be implemented with known digital electronic devices” at 22:9 – 12). The Examiner takes official notice that it is well known in the art that such electronic components are commonly disposed on printed circuit boards. It would have “   the systems and system configurations may be constructed using methods that allow interconnection between some or all electrical and/or optical components using an electrical, optical, or electro-optic carrier device with functionality similar to that of a printed circuit board providing electrical interconnection of mounted electrical components and devices, and may be a printed circuit board that supports optical interconnect and/or a carrier chip, hereafter referred to as a carrier chip” at para. 0144), emphasis added).    
Regarding claim 10, Wight considers that the SLM device in Fig. 16 can comprise photodetectors to perform photodetection and detect at least one characteristic of the modulated light from the waveguide 206, such as the intensity of light (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18; Fig. 22 explicitly shows photodetectors 418; “Light output form the waveguides is indicated by lines such as 414, and is focused by a lens 416 on to a vertical planar array 418 of detectors, of which one horizontal line of detectors is illustrated. Individual detectors are indicated by D symbols with reference suffixes 1 to 7. Output signals from the detector array 418 pass to a digital electronic processor 420” at 26:54 – 61). 
As a relevant comment and aside, it is noted that any light wave has 4 characterizes, i.e., its amplitude/intensity, frequency/wavelength, phase, and polarization. Claim 10 merely recites a variety of possible combination/permutations of the 4 characteristics. 
Regarding claim 11, Wight teaches expressly or renders obvious all of the recited limitations. In particular, while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the plurality of waveguide 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches two alternative arrangements, one multiple optical inputs, wherein each optical input is provided by a corresponding/different integrated laser and optically coupled into a corresponding/different waveguide of the plurality of input waveguides (“The laser may alternatively be integrated on the same semiconductor wafer as the device 10 … the waveguides may be illuminated from differing sources, so long as such sources are phase coherent with one another”; 13:43 – 49, emphasis added). Wight also considers that the SLM device in Fig. 16 can further comprise photodetectors (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18, emphasis added). Wight teaches that photodetectors can be integrated with optical waveguide and lasers in a same/common semiconductor wafer/chip (“The ADC 400 incorporates a reference light beam path via mirrors 422 and 424. This path may be integrated as a waveguide within the semiconductor wafer in which the device 402 is formed. Similarly, the lens 416, detector array 418 and processor 420 may be integrated in such a wafer” at 28:47 – 52, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can each receive light from a corresponding/different optical input that is provided by a corresponding/different optical source/emitter (e.g., a laser) and that the optical outputs by the plurality of waveguides 222 can each be received by a corresponding/different photodetector, wherein the optical sources/emitters, the waveguides 206,222, and the photodetectors are integrated in a same/common wafer/chip/module as taught by Wight for the disclosed embodiments (as quoted above).  

    PNG
    media_image2.png
    795
    1770
    media_image2.png
    Greyscale
Such a modified embodiment rendered obvious by the teachings of Wight is a receiver-transmitter SLM device that is illustrated in the Figure below. 

Figure.    	A modified embodiment rendered obvious by the teachings of Wight (produced from Fig. 16 by explicitly showing an array of emitters and an array of receivers, per express teachings of Wight).

As seen, the receiver-transmitter SLM device, comprises: 
a first plurality of elements arranged into an array of emitters (a plurality of light sources (e.g., lasers), each providing light to a corresponding /different waveguide 206), 
a second plurality of elements arranged into an array of receivers (a plurality of photodetector optically coupled to the outputs of the light-receiving waveguides 222) ; and 
an array of waveguides 206,222 optically coupling the array of emitters (light sources) with the array of receivers (photodetectors); 
wherein the array of emitters (e.g., lasers), the array of receivers (photodetectors) and the array of waveguides 206,222 are integrated into a common module/wafer/chip/device. 
Regarding claim 12, as detailed above for claim 2, Wight expressly teaches that the module has an electro-optic interconnection 212 (electrodes pads) for connection to a processing system (e.g., comprising an electronic processor 420 in Fig. 22; “The waveguides 206 have electrodes 210 connected to bond pads 212, of which two of each are illustrated” at 22:35 – 37; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58; “The light is confined to one of the waveguides 222 selected in accordance with bond pad voltages. The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing” at 23:13 – 17). 
Regarding claims 13 and 14, Wight considers an embodiment wherein the plurality of light sources (e.g., lasers) are directly abutted to the inputs of the waveguides 206 and the plurality of photodetectors are directly abutted to the outputs of the waveguides 222, as illustrated in the Figure provide above for claim 11. Wight also teaches another embodiment wherein “Individual devices 10 in an assembly may be supplied with input light from a single source via a branched fiber optic coupler” (19:63 – 65). Hence, the teachings of Wight renders obvious embodiments comprising an array(s) of optical fibers disposed between the plurality of light sources (e.g., lasers) and the inputs of the waveguides 206 and/or the plurality of photodetectors and the outputs of the waveguides 222. Such optical fibers would transmit unmodulated/CW light from the optical sources to the electrodes 210 and the modulated light (after light passed through waveguides 206) and can interconnect two or more SLM devices to each other.     
Regarding claims 15 and 16, Wight expressly teaches (Fig. 16) at least one light modulating element 210 (electrodes) for modulating light passing through at least one of the plurality of waveguides 206, wherein the at least one light modulating element comprises an electro-optic modulator (“The output beam from the waveguides 206 in central region 224 is directionally controlled by voltages on the electrodes 210” at 22:58 – 61; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58).
Regarding claim 17, Wight teaches expressly or renders obvious all of the recited limitations. In particular, while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the plurality of waveguide 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches two alternative arrangements, one of them comprising multiple optical inputs, wherein each optical input is provided by a corresponding/different integrated laser and optically coupled into a corresponding/different waveguide of the plurality of input waveguides (“The laser may alternatively be integrated on the same semiconductor wafer as the device 10 … the waveguides may be illuminated from differing sources, so long as such sources are phase coherent with one another”; 13:43 – 49, emphasis added). Wight also considers that the SLM device in Fig. 16 can further comprise photodetectors (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18, emphasis added). Wight teaches that photodetectors can be integrated with optical waveguide and lasers in a same/common semiconductor wafer/chip (“The ADC 400 incorporates a reference light beam path via mirrors 422 and 424. This path may be integrated as a waveguide within the semiconductor wafer in which the device 402 is formed. Similarly, the lens 416, detector array 418 and processor 420 may be integrated in such a wafer” at 28:47 – 52, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can each receive light from a corresponding/different optical input that is provided by a corresponding/different optical source/emitter (e.g., a laser) and that the optical outputs by the plurality of waveguides 222 can each be received by a corresponding/different photodetector, wherein the optical sources/emitters, the waveguides 206,222, and the photodetectors are integrated in a same/common wafer/chip/module as taught by Wight for the disclosed embodiments (as quoted above).  
Such a modified embodiment rendered obvious by the teachings of Wight is a receiver-transmitter SLM device that is illustrated in the Figure provided above for claim 11. As seen, a receiver-transmitter SLM device comprises a photo-detection device comprising an array of inputs (i.e., the inputs of the waveguides 206 which receive light from an array of integrated lasers), 
an array of outputs (i.e., the outputs of the light-receiving waveguides 222) and 
a plurality of waveguides 206,222 optically arranged between the array of inputs and the array of outputs (see the Figure), 
wherein the array of inputs, the array of outputs and a plurality of waveguides are integrated into a common module/wafer/chip, and 
a photo detector is provided to convert modulated light from the optical domain to the electrical domain (the photodetectors convert the modulated light emitted by the waveguides 206 into an electric signal/current that is supplied to an electric component, e.g., an electronic processor 420 whose input is connected to a photodetector array D0 – D7).  
Regarding claim 18, Wight expressly teaches (Fig. 16) at least one light modulating element 210 (electrodes) for modulating light passing through at least one of the plurality of waveguides 206 (“The output beam from the waveguides 206 in central region 224 is directionally controlled by voltages on the electrodes 210” at 22:58 – 61; “The optical path length in each waveguide 30 is varied by varying the voltage applied to the respective aluminum layer 32. The aluminum layers 32 form Schottky barrier contact to the waveguides 30, and each metal/semiconductor combination 32/30 is a Schottky barrier diode. Each aluminum layer 32 is biased negative with respect to earth by the relevant voltage source 36 in each case. This reverse biases the respective Schottky barrier diode, which enhances the diode depletion region and increases the electric field in each waveguide. This alters the waveguide refractive index and optical path length” at 10:47 – 58).
Regarding claim 19, the Examiner takes office notice that each of the cited photodetector types is well known in the art of photodetectors. Each cited photodetector type would be obvious to a person of ordinary skill in the art as a suitable/workable design choice. For example, a differential photodetector is well-known to have the benefit of improving the signal-to-noise ratio (e.g., by reducing/eliminating common noise).  
Regarding claim 20, Wight considers that the SLM device in Fig. 16 can comprise photodetectors to perform photo-detection and detect at least one characteristic of the modulated light from the waveguide 206, such as the intensity of light (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18; Fig. 22 explicitly shows photodetectors 418; “Light output form the waveguides is indicated by lines such as 414, and is focused by a lens 416 on to a vertical planar array 418 of detectors, of which one horizontal line of detectors is illustrated. Individual detectors are indicated by D symbols with reference suffixes 1 to 7. Output signals from the detector array 418 pass to a digital electronic processor 420” at 26:54 – 61). 
As a relevant comment and aside, it is noted that any light wave has 4 characterizes, i.e., its amplitude/intensity, frequency/wavelength, phase, and polarization. Claim 10 merely recites a variety of possible combination/permutations of the 4 characteristics. 
Regarding claim 21, Wight teaches expressly or renders obvious all of the recited limitations. In particular, while the embodiment in Fig. 16 uses an intervening light spreading region 208 to provide light to the plurality of waveguide 206 from a single optical input 230 (e.g., from a single/common source/laser), Wight also teaches two alternative arrangements, one of them comprising multiple optical inputs, wherein each optical input is provided by a corresponding/different integrated laser and optically coupled into a corresponding/different waveguide of the plurality of input waveguides (“The laser may alternatively be integrated on the same semiconductor wafer as the device 10 … the waveguides may be illuminated from differing sources, so long as such sources are phase coherent with one another”; 13:43 – 49, emphasis added). Wight also considers that the SLM device in Fig. 16 can further comprise photodetectors (“The device 200 may be part of a larger semiconductor chip or wafer (not shown) incorporating additional optical or electro-optic processing. In particular, the receive waveguides 222 might terminate at respective detectors providing electrical signals for subsequent processing” at 23:13 – 18, emphasis added). Wight teaches that photodetectors can be integrated with optical waveguide and lasers in a same/common semiconductor wafer/chip (“The ADC 400 incorporates a reference light beam path via mirrors 422 and 424. This path may be integrated as a waveguide within the semiconductor wafer in which the device 402 is formed. Similarly, the lens 416, detector array 418 and processor 420 may be integrated in such a wafer” at 28:47 – 52, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of waveguides 206 in the embodiment in Fig. 16 of Wight can each receive light from a corresponding/different optical input that is provided by a corresponding/different optical source/emitter (e.g., a laser) and that the optical 
Such a modified embodiment rendered obvious by the teachings of Wight is a receiver-transmitter-photo-detection device that is illustrated in the Figure provided above for claim 11. As seen, the receiver-transmitter-photo-detection device comprises: 
a first plurality of elements arranged into an array of emitters (e.g., an array of integrated lasers), 
a second plurality of elements arranged into an array of receivers (e.g., light-receiving waveguides 222); and 
at least one waveguide 206 coupling at least one of the first plurality of elements (lasers) to at least one of the second plurality of elements (waveguides 222); 
the device further comprising at least one photo-detection element (an array of photodetectors optically coupled to the outputs of waveguides 222) for converting modulated light (emitted by waveguides 206 and received by waveguides 222) from an optical domain to an electrical domain (the photodetectors convert the modulated light emitted by the waveguides 206 into an electric signal/current that is supplied to an electric component, e.g., an electronic processor 420 whose input is connected to a photodetector array D0 – D7), the photo-detection elements operating with at least a part/portion of the array of receivers (light-receiving waveguides 222) by being optically coupled to the outputs of waveguides 222.  

Conclusion

“A Guided-Wave Acoustooptic Matrix Algebra Processor Module” by Kar-Roy et al, Optical Computing, Technical Series, vol. 6, paper TuD3-1, pp. 252 – 255, 1991 (hereinafter Kar-Roy).
US 6,813,409 B2 discloses a device comprising (Fig. 3A) input waveguides 6,11, output waveguides 7,14, and a free-space region 13 that optically interconnects the input and output waveguides.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896